Case: 20-50844      Document: 00515895737         Page: 1    Date Filed: 06/10/2021




              United States Court of Appeals
                   for the Fifth Circuit                            United States Court of Appeals
                                                                             Fifth Circuit

                                                                           FILED
                                                                       June 10, 2021
                                  No. 20-50844
                                Summary Calendar                      Lyle W. Cayce
                                                                           Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Olvyn Abilo Berrios-Osorto,

                                                          Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 2:19-CR-290-1


   Before King, Smith, and Wilson, Circuit Judges.
   Per Curiam:*
          Olvyn Abilo Berrios-Osorto pleaded guilty to conspiracy to transport
   illegal aliens. The district court sentenced him within the guidelines range to
   48 months of imprisonment. Berrios-Osorto appeals his sentence.




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-50844      Document: 00515895737          Page: 2    Date Filed: 06/10/2021




                                    No. 20-50844


          Berrios-Osorto challenges the assessment of a four-level enhancement
   under U.S.S.G. § 3B1.1 for being an organizer or leader of a criminal activity
   that involved five or more participants or was otherwise extensive. He argues
   that the district court did not find and indicate on the record that there were
   sufficient facts warranting the adjustment. Because he failed to object on this
   basis in the district court, we apply plain-error review. See United States v.
   Benitez, 809 F.3d 243, 249 (5th Cir. 2015); United States v. Villanueva, 408
   F.3d 193, 204 (5th Cir. 2005).
          The presentence report (PSR) detailed that Berrios-Osorto occupied
   a supervisory role in an alien-smuggling conspiracy, recruited and organized
   the smuggling ventures of at least one other person in the conspiracy, and had
   decision-making authority and control. See § 3B1.1, comment. (n.4); United
   States v. Guzman-Reyes, 853 F.3d 260, 265-66 (5th Cir. 2017). The PSR also
   stated that there were five participants in the criminal activity and identified
   the participants and their roles. The district court could determine that the
   unchallenged facts in the PSR—which were based on a police investigation
   and were not shown to be materially untrue, inaccurate, or unreliable—were
   sufficient to support the adjustment. See United States v. Fuentes, 775 F.3d
   213, 220 (5th Cir. 2014); United States v. Harris, 702 F.3d 226, 230 (5th Cir.
   2012). By adopting the PSR, the district court made the necessary findings
   and provided an adequate factual basis for the adjustment. See United States
   v. Gallardo-Trapero, 185 F.3d 307, 323-24 (5th Cir. 1999); cf. Guzman-Reyes,
   853 F.3d at 266. Thus, Barrios-Osorto has not shown clear or obvious error.
   See Puckett v. United States, 556 U.S. 129, 135 (2009).
          Barrios-Osorto also argues that the sentence imposed is substantively
   unreasonable. He maintains that the sentence was greater than necessary to
   achieve the goals set forth in 18 U.S.C. § 3553(a) and did not account for his
   personal history and characteristics and his relatively minor criminal history.
   He preserved his challenge to the substantive reasonableness of the sentence,



                                          2
Case: 20-50844      Document: 00515895737           Page: 3    Date Filed: 06/10/2021




                                     No. 20-50844


   see Holguin-Hernandez v. United States, 140 S. Ct. 762, 766-67 (2020), and we
   thus review for abuse of discretion, see United States v. Johnson, 619 F.3d 469,
   472 (5th Cir. 2010).
          The district court made an individualized assessment, in light of the
   facts and circumstances of the case, and determined that a within-guidelines
   sentence adequately accounted for the § 3553(a) factors. The district court
   was in a superior position to find facts and to assess their importance under
   § 3553(a), and this court will not reweigh the district court’s evaluation of the
   § 3553(a) factors or their relative significance. See Gall v. United States, 552
   U.S. 38, 51-52 (2007). Berrios-Osorto has not rebutted the presumption that
   his within-guidelines sentence is reasonable by showing that the district court
   did “not account for a factor that should have received significant weight,”
   gave “significant weight to an irrelevant or improper factor,” or committed
   “a clear error of judgment in balancing the sentencing factors.” United States
   v. Smith, 440 F.3d 704, 708 (5th Cir. 2006). His request that we reconsider
   the district court’s sentencing decision and its weighing of the sentencing
   factors merely reflects his disagreement with his sentence, which does not
   rebut the presumption of reasonableness. See United States v. Ruiz, 621 F.3d
   390, 398 (5th Cir. 2010); United States v. Gomez-Herrera, 523 F.3d 554, 565-
   66 (5th Cir. 2008).
          Accordingly, the judgment of the district court is AFFIRMED.




                                          3